DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Embodiment II, figure 4, claims 1, 3-9, 11-20 in the reply filed on 12/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings 1A-1E are objected to under 37 CFR 1.83(a) because they fail to show the reference numerals as described in the specification.  The description of figures 1A-1E in the specification does not correspond to figures 1A-1E.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because figure 4 fail to show a plurality of power distributors 270A-270C as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0065, line 3 delete “325” and replace it with --320--.  Paragraph 0068, it appears that “The power distributor 265” should read – The power input 265--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silliman et al. (US 2021/0223302).
With respect to claim 1, Silliman discloses a power management system for managing power of a climate control unit (CCU) configured to be used with at least one of an electric vehicle, a trailer, or a transport container and at least partially powered by the electric vehicle (paragraphs 0001-0002 disclose transport refrigeration units TRU used in trailer, figure 1), comprising: a power distribution system (see power distribution system of figures 2 and 3), including:
a power input (power input connected to power sources, figures 2-3),
a power distributor electrically connected to the power input (actuators 92, switches 306 are electrically connected to the power source),
a fault detecting and isolating circuit electrically connected to the power input (the controller and processor receive inputs from fault detecting sensors),
and a connection point for receiving the CCU, the connection point electrically
connected to the fault detecting and isolating circuit (figures 2 and 3 discloses a connection point for connecting to the loads); and
a power controller electrically connected to the power distribution system, the power
controller including a processor and a memory (processor 98 and processor 302 include a memory, paragraph 0036).
With respect to claim 3, Silliman discloses the power management system of claim 1, wherein the connection point includes a plurality of connection points, and wherein the fault detecting and isolating circuit includes a plurality of fault detecting and isolating circuits corresponding to the plurality of connection points such that there is a one to one relationship of fault detecting and isolating circuits and connection points.  Figures 2 and 3 disclose plurality of connection point for connecting to plurality of loads via respective actuators/isolators and sensors for detecting faults.
With respect to claim 4, Silliman discloses the power management system of claim 1, wherein the connection point includes a plurality of connection points, and wherein the fault detecting and isolating circuit includes one or more isolators configured to selectively enable or disable power from the power distributor to the plurality of connection points.  Plurality of Actuators 92 and switches 306 enable or disable power to the loads according to sense parameters.
With respect to claim 5, Silliman discloses the power management system of claim 1, wherein the connection point includes a plurality of connection points, and wherein the power controller selectively enables or disables power from the power distributor to the plurality of connection points in response to a fault being identified in the fault detecting and isolating circuit.  The processor controls the plurality of actuators/switches to enable or disable power to the loads.
With respect to claim 7, Silliman discloses the power management system of claim 1, wherein the power controller is electrically connected to a user input.  Paragraph 0038 discloses a display device access by a technician.
With respect to claim 17, Silliman discloses a method for managing power of a climate control unit (CCU) that is configured to be used with at least one of an electric vehicle, a trailer, or a transport container and at least partially powered by the electric vehicle (figure 1 discloses TRU included in a trailer), the method comprising: monitoring, by a power controller (figures 2 and 3 disclose a processor with corresponding sensors to monitor the system), a fault detecting and isolating circuit for an electrical fault of a CCU that is electrically connected to the fault detecting and isolating circuit (abstract discloses monitoring with the sensor the loads and determine a fault condition); isolating, by the power controller, the electrical fault as identified in the monitoring (isolating by controlling switches/actuators); and monitoring, by the power controller, the fault detecting and isolating circuit for an indication the electrical fault is no longer present (the processors 98 and 302 monitor the system and receives feedback signals from the sensors to indicate that a fault is present or is no longer present, paragraph 0032, 0035-0037).
With respect to claim 18, Silliman discloses the method of claim 17, further comprising monitoring for additional electrical faults.  Silliman discloses a plurality of sensors for monitoring plurality/additional faults.
With respect to claim 19, Silliman discloses the method of claim 17, wherein the isolating includes shutting down the CCU having the electrical fault.  Silliman discloses that by turning off the actuators/switches power is disable to the unit and is therefore shut down.
With respect to claim 20, Silliman discloses the method of claim 19, further comprising attempting to bring the CCU having the electrical fault back online.  Note that by turning the actuator/switches on the system “attempts” to turn on the unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silliman et al. (US 2021/0223302) in view of Wordsworth et al. (US 8,295,950).
With respect to claim 8, Silliman discloses an electric vehicle, comprising: a battery (paragraph 0033 discloses that the power sources can be a DC power source); a climate control unit (CCU) electrically connected to the battery and configured to receive power from the battery (loads/refrigeration unit, figures 2 and 3), wherein the CCU is configured to be used with at least one of the electric vehicle, a trailer, or a transport container (see trailer of figure 1); and a power management system, including: a power distribution system (figures 2 and 3 show a power distribution system), including: a power input electrically connected to the battery (power input connected to DC power sources, figures 2-3), a power distributor electrically connected to the power input (actuators 92, switches 306 are electrically connected to the power source), a fault detecting and isolating circuit electrically connected to the power input (the controller and processor receive inputs from fault detecting sensors), and the CCU electrically connected to the fault detecting and isolating circuit via a connection point (figures 2 and 3 discloses a connection point for connecting to the loads); and a power controller electrically connected to the power distribution system, the power controller including a processor and a memory (processor 98 and processor 302 include a memory, paragraph 0036).
Silliman; however, does not expressly disclose a battery.
Wordsworth discloses a power management system for a refrigerated truck comprising batteries (primary battery 30 and APU battery 46) for powering an HVAC 40, see figure 1.
It would have been obvious to a person having ordinary skill in the art to have use a battery for the DC power source of Silliman, for the purpose of providing power to the refrigeration system from multiple sources that are available and thus provide redundancy to the system, for example.
With respect to claim 9, Silliman in view of Wordsworth disclose the electric vehicle of claim 8, further comprising a power manager including one or more rules for limiting an amount of power that can be drawn from the battery.  Wordsworth discloses that IPC 266 monitors the batteries to avoid deep discharge, col. 21, lines 33-65.
With respect to claim 11, Silliman in view of Wordsworth disclose the electric vehicle of claim 8, wherein the connection point includes a plurality of connection points, and wherein the fault detecting and isolating circuit includes a plurality of fault detecting and isolating circuits corresponding to the plurality of connection points such that there is a one to one relationship of fault detecting and isolating circuits and connection points. Figures 2 and 3 disclose plurality of connection point for connecting to plurality of loads via respective actuators/isolators and sensors for detecting faults.
With respect to claim 12, Silliman in view of Wordsworth disclose the electric vehicle of claim 8, wherein the connection point includes a plurality of connection points, and wherein the fault detecting and isolating circuit includes one or more isolators configured to selectively enable or disable power from the power distributor to the plurality of connection points. Plurality of Actuators 92 and switches 306 enable or disable power to the loads according to sense parameters.  Wordsworth discloses a plurality of connection points and isolators/relay/contactors, figure 9.
With respect to claim 13, Silliman in view of Wordsworth disclose the electric vehicle of claim 8, wherein the connection point includes a plurality of connection points, and wherein the power controller selectively enables or disables power from the power distributor to the plurality of connection points in response to a fault being identified in the fault detecting and isolating circuit. The processor controls the plurality of actuators/switches to enable or disable power to the loads based on faults detected.
With respect to claim 15, Silliman in view of Wordsworth disclose the electric vehicle of claim 8, further comprising a user input electrically connected to the power controller.  Silliman and Wordsworth disclose a display and a user interface 290, respectively. 
With respect to claim 16, Silliman in view of Wordsworth disclose the electric vehicle of claim 8, wherein the electric vehicle includes a vehicle, a trailer, or a transport container.  Silliman and Wordsworth disclose a trailer comprising the TRU.

Allowable Subject Matter
Claims 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 6, 14 are allowable over the prior art of record, because the prior art of record does not disclose wherein the connection point includes a plurality of connection points, and wherein the power distributor includes a plurality of power distributors connected in parallel and the fault detecting and isolating circuit includes a plurality of fault detecting and isolating circuits connected to the plurality of power distributors, the plurality of fault detecting and isolating circuits corresponding to the plurality of connection points such that there is a one to one relationship of fault detecting and isolating circuits and connection points, and the plurality of fault detecting and isolating circuits being connected in series. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836